FRIEDMAN, Judge,
concurring.
I concur with the majority’s result here. However, in doing so, I rely on the fact that the 1992 amendment to the Borough Code, setting the minimum resident requirement for incorporation at 500, applies to applications and petitions presented on or after March 25, 1992.1 Section 3 of the Act of December 18, 1992, P.L. 1650 (Act 181); In re Incorporation of the Borough of Chilton, — Pa.Commonwealth Ct. -, 646 A.2d 13 (1994); In re Incorporation of the Borough of Pocono Raceway, — Pa.Commonwealth Ct. - n. 2, 646 A.2d 6 n. 2 (1994). Because Ashcombe, which filed its petition on April 6, 1992, has fewer than 500 residents, *609the minimum resident requirement precludes incorporation.
CRAIG, President Judge, joins in this concurring opinion.

. In counties of the fifth class, the act applies to applications and petitions presented on or after the effective date of the Act. Because, as the majority points out, Cumberland County is a county of the fourth class, the exception relating to counties of the fifth class is not applicable here.